Citation Nr: 1417189	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  11-04 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from April 1962 to April 1965.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Jurisdiction presently resides with the RO in St. Petersburg, Florida.  In December 2013, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.


FINDING OF FACT

The Veteran's bilateral hearing loss and tinnitus are causally related to his acoustic trauma in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants service connection for bilateral hearing loss and tinnitus.  This award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran contends that he has hearing loss and tinnitus caused by in-service exposure to noise from basic training and advanced infantry training in the Army.  

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Certain chronic disabilities, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if they become manifest to a degree of 10 percent or more within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Tinnitus has been variously defined.  It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane"). Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking. YT v. Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears. Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin." 59 Fed. Reg. 17,297 (April 12, 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  

At the outset, the Board notes that the Veteran's service records show that while his military occupational specialty in the Army was clerk typist, the personnel records show he earned the Marksman for Rife M14 firing.  Also, the Veteran noted on his VA Form 9 that he was only a clerk typist for seven to eight months.  Based on the Veteran's competent and credible statements and his personnel records, exposure to acoustic trauma in service is conceded.

The service treatment records are negative for any findings of hearing loss and tinnitus, but through statements and testimony the Veteran has indicated that he has experienced hearing loss and tinnitus since service.  Experiencing hearing loss and tinnitus are found to be capable of lay observation, and thus his statements constitute competent evidence.  The United States Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Veteran's statements with respect to his hearing loss, tinnitus, and noise exposure are considered competent.  The Board must now consider the credibility of such evidence.  The Veteran has consistently submitted statements on medical records and written statements that he was exposed to acoustic trauma in the Army and did not have any significant noise exposure from recreational or occupational noises post-service and that he has experienced hearing loss and tinnitus for many years.  The Veteran's lay statements with respect to his complaints of hearing loss and tinnitus are deemed credible and provide probative evidence of chronic symptomatology since service.  See Savage v. Gober, 10 Vet. App. 488 (1997).   

Regarding the medical evidence of record, a private medical opinion was submitted in December 2008 that the Veteran had been examined by the clinician and it was the clinician's opinion that the Veteran's hearing loss was most likely due to combat noise exposure while training for the Vietnam War from heavy artillery, mortars, rockets, and 50 caliber machine guns.  

A VA medical opinion also was provided in August 2009.  The examiner noted the Veteran's hearing loss and his statements of experiencing recurrent tinnitus since service, but noted that it could not be resolved without resort to speculation whether the Veteran's hearing loss and tinnitus were related to service, as the mixed hearing loss, middle ear pathology needed to be treated first.  

In weighing the favorable medical opinion, the conceded exposure to acoustic trauma in service, and the statements from the Veteran regarding chronic symptomatology of hearing loss and tinnitus for many years, the Board finds that the evidence is relatively equally balanced in terms of whether he has hearing loss and tinnitus related to his military service, and will resolve this reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  Therefore, entitlement to service connection for bilateral hearing loss and tinnitus is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


